Status of Claims
0.	This is a Final office action in response to communication received on March 30, 2020. Claims 2-3 are canceled. Claims 1, 4-5, and 7-10 are amended. Claims 1 and 4-10 are pending and examined herein.
Examiner’s Note
Summary of Interviews 
1.	The Examiner conducted two telephonic interviews on 3/16/2022 and 3/18/2022 in order to promptly advance and in view of compact prosecution. A supplemental response comprising claim amendments was filed by the Applicant on 03/17/2022 based on interview on 3/16/2022. The Examiner noted discrepancies in the supplemental response. The Examiner and Applicant’s representative Ms. Cristiano further discussed claim amendments on 03/18/2022 to resolve the discrepancies, primarily antecedent basis issues as present in the claims, condition failing to positively recite per claim 8, and discrepancies in claim 10 were discussed and resolved. The Examiner was authorized by Ms. Cristiano and the Examiner agreed to enter the claim amendments as Examiner’s amendment discussed during both of the interviews and apply them to claims filed 03/30/202. 
Examiner’s Amendment
2. 	Amendments to the Claims:

1.	(Currently Amended) An incentive method for a safe network transaction, characterized by comprising:
	maintaining on a service fee platform, by at least a processor, a compensation capital pool of capital funded by a plurality of service fees, each service fee deducted from transactional capital in response to respective network transactions occurring between a buyer and a seller via [[the]]a network transaction platform, wherein a buyer initiates a claim for compensation with the buyer's account by the service fee platform as compensation capital for the network transaction;
 	determining an end of an incentive period has been reached;
	in response to determining the end of [[an]]the incentive period is reached, calculating a ratio of a sum of the service fees of all network transactions, for each seller on the network transaction platform, in the incentive period to the sum of the service fees of all network transactions, for all sellers on the network transaction platform, in the incentive period, and taking the ratio as an incentive fund distribution ratio for each seller in the incentive period;
	notifying an incentive fund platform of the incentive fund distribution ratio for each seller in the incentive period;
	calculating an incentive fund for each seller in the 
	transferring the incentive fund for each seller in the incentive period into the seller’s account.
	2.	(Canceled)
	3.	(Canceled)
	4.	(Previously Presented) The method according to claim 1, characterized in that the total incentive fund originates from profit of the network transaction platform's capital in a trading market.
	5.	(Previously Presented) The method according to claim 1, characterized in that the total incentive fund originates from profit of the network transaction platform's capital in a financial market.
	6.	(Original) The method according to claim 1, characterized in that the network transaction platform and the incentive fund platform are platforms which are mutually independent and are managed by different operators.
	7.	(Currently Amended) The method according to claim 1, characterized in that the network transaction platform, the service fee platform, and the incentive fund platform are platforms which are mutually independent and are managed by different operators.

 	wherein the respective network transactions are further based on a signed electronic agreement between the network transaction platform and each seller,
	signed electronic agreement comprises a convention about the incentive fund.
	9.	(Currently Amended) A network transaction platform, characterized in that the network transaction platform comprises a processor configured to: 
 	direct a service fee platform to maintain a compensation capital pool of capital funded by a plurality of service fees, each service fee deducted from transactional capital in response to respective network transactions occurring between a buyer and a seller via the network transaction platform, wherein a buyer initiates a claim for compensation with regard to a network transaction, and in response thereto, part of the capital in the compensation capital pool is transferred to the buyer's account by the service fee platform as compensation capital for the network transaction;
 	when an end of an incentive period is reached, calculate a ratio of a sum of the service fees of all network transactions, for each seller on the network transaction platform, in the incentive period to the sum of the service fees of all network transactions, for all sellers on the network transaction platform, in the incentive period, and take the ratio as an incentive fund distribution ratio for each seller in the incentive period; and 
 	notify an incentive fund platform of the incentive fund distribution ratio for each seller in the incentive period.
	10.	(Currently Amended) An incentive fund platform, characterized in that the incentive fund platform comprises a processor configured to: 
 	when an end of an incentive period is reached, calculate an incentive fund for each seller of a sum of services fees for a respective each seller to a sum of service fees associated with all network transactions, for all sellers on a network transaction platform, in the incentive period which is notified by the network transaction of capital funded by a plurality of service fees, each service fee deducted from transactional capital in response to respective network transactions occurring between a buyer and a seller via the network transaction platform, wherein a buyer initiates a claim for compensation with regard to a network transaction, and in response thereto, part of the capital in the compensation capital pool is transferred to the buyer's account by the service fee platform as compensation capital for the network transaction.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1 and 4-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidances (hereinafter 2019 PEG) the rejection as follows has been applied.
	Under step 1, per MPEP 2106.03, claims 1 and 4-8 are a method; claims 9 and 10 are to a platform that comprises a processor. Thus, each claim 1 and 4-10, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. 
	Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	(I) Abstract recitation, note recitation that is not underlined or non-underlined recitation, as per claims 1 and 4-10 is as follows: 
1. An incentive method for a safe network transaction, characterized by comprising:
maintaining on a service fee platform, by at least a processor, a compensation capital pool of capital funded by a plurality of service fees, each service fee deducted from transactional capital in response to respective network transactions occurring between a buyer and a seller via a network transaction platform, wherein a buyer initiates a claim for compensation with regard to a network transaction, and in response thereto, part of the capital in the compensation capital pool is transferred to the buyer's account by the service fee platform as compensation capital for the network transaction;
determining an end of an incentive period has been reached;
in response to determining the end of an incentive period is reached, calculating a ratio of a sum of the service fees of all network transactions, for each seller on the network transaction platform, in the  incentive period to the sum of the service fees of all network transactions, for all sellers on the network transaction platform, in the  incentive period, and taking the ratio as an incentive fund distribution ratio for each seller in the  incentive period;

notifying an incentive fund platform of the incentive fund distribution ratio for each seller in the  incentive period;

calculating an incentive fund for each seller in the  incentive period, according to total incentive fund in the  incentive period and the incentive fund distribution ratio for each seller in the  incentive period; and

transferring the incentive fund for each seller in the  incentive period into the seller’s account.

4. The method according to claim 1, characterized in that the total incentive fund originates from profit of the network transaction platform's capital in a trading market.

network transaction platform's capital in a financial market.

6. The method according to claim 1, characterized in that the network transaction platform and the incentive fund platform are platforms which are mutually independent and are managed by different operators.

7. The method according to claim 1, characterized in that the network transaction platform, the service fee platform and the incentive fund platform are platforms which are mutually independent and are managed by different operators.

8. The method according to claim 1, wherein the respective network transactions are further based on a signed electronic agreement between the network transaction platform and each seller, wherein the electronic agreement comprises a convention about the incentive fund.

9. A network transaction platform, characterized in that the network transaction platform comprises a processor configured to: direct a service fee platform to maintain a compensation capital pool of capital funded by a plurality of service fees, each service fee deducted from transactional capital in response to respective network transactions occurring between a buyer and a seller via the network transaction platform, wherein a buyer initiates a claim for compensation with regard to a network transaction, and in response thereto, part of the capital in the compensation capital pool is transferred to the buyer's account by the service fee platform as compensation capital for the network transaction;
when an end of an incentive period is reached, calculate a ratio of a sum of the service fees of all network transactions, for each seller on the network transaction platform, in the  incentive period to the sum of the service fees of all network transactions, for all sellers on the network transaction platform, in the  incentive period, and take the ratio as an incentive fund distribution ratio for each seller in the  incentive period; and
notify an incentive fund platform of the incentive fund distribution ratio for each seller in the  incentive period.

10. An incentive fund platform, characterized in that the incentive fund platform comprises a processor configured to: when an end of an incentive period is reached, calculate an incentive fund for each seller as a ratio of a sum of the service fees for a respective seller to a sum of service fees associated with all network transactions, for all sellers on a network transaction platform, in the  incentive period which is notified by the network transaction platform; and transfer the incentive fund for each seller in the  incentive period into the seller’s account, wherein a service fee platform maintains a compensation capital pool of capital funded by a plurality of service fees, each service fee deducted from transactional capital in response to respective network transactions occurring between a buyer and a seller via the network transaction platform, wherein a buyer initiates a claim for compensation with regard to a network transaction, and in response thereto, part of the capital in the compensation capital pool is transferred to the buyer's account by the service fee platform as compensation capital for the network transaction.

	(II) Thus, based on the foregoing abstract recitation, the claims recite an abstract idea of conducting one or more transactions between a buyer and a seller such that fees can be collected to facilitate claim compensation  and periodic incentive to one or more sellers based on a ratio of collected service fees which is certain methods of organizing human activity. 
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually 
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
	The claim elements in addition to the abstract idea, i.e. additional elements, as recited in claims 1 and 4-10 at least are as noted above via underlining, which would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), the additional elements are generic computing elements. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions, for instance processor (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, see at least as-filed Figs. 1, 6-8, and their associated disclosure. Further, the claims appear to be implementing a commercial solution to a commercial problem, see at least as-filed spec. page 1 lines 13-15. Further claims also recite network, notifying, and platforms which send/receive data over a network, note receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). Thus, the abstract idea is intended to be merely carried out in a technical environment such as collecting data via a network and analyzing data via a generic processor to provide personalized marketing content such as ads, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)).
viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of conducting one or more transactions between a buyer and a seller such that fees can be collected to facilitate claim compensation  and periodic incentive to one or more sellers based on a ratio of collected service fees which is certain methods of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Under step 2B, per MPEP 2106.05, as it applies to claims 1 and 4-10, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea of managing conducting one or more transactions between a buyer and a seller such that fees can be collected to facilitate claim compensation  and periodic incentive to one or more sellers based on a ratio of Id. or note step 2A prong two).
	Next, in view of compact prosecution only further analysis per the Berkheimer Memo dated April 19, 2018 is being conducted as the following additional elements would be readily apparent as generic to a person having ordinary skill in the art (hereinafter PHOSITA), in other words analysis is similar to Berkheimer claim 1 and not claims 4-7 where there was "a genuine issue of material fact in light of the specification," nevertheless the Examiner finds the additional elements when considered both individually and as a combination to be well-understood, routine or conventional and expressly supports in writing as follows:
	(i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) [similarly here network based transaction(s) based on electronic agreement between a seller and a network transaction platform/provider takes place and network based communication between platforms takes place]; and 

	(ii) collecting and analyzing information to detect misuse and notifying a user when misuse is detected (FairWarning) [similarly here communication between network platforms via notification to receive/transmit/exchange data].

	Therefore the claims here fail to contain any additional element(s) or combination of additional elements that can be considered as significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.
Claim Rejections - 35 USC § 102/103 - Reason(s) for Withdrawal
4.	The Examiner finds the Applicant's arguments as set forth on pages 8-11 of 12 of response filed on March 30, 2020 against Sullivan in view of filed claim amendments persuasive. For the clarity of record, the Examiner notes although the same argument as claim 1 and claim 9 had been utilized against claim 10, the claim recitation of claim 10 was different from that of claims 1 and claim 9. Nevertheless, that is no longer the case in view of the claim amendments to claim 10 entered as Examiner’s Amendment as noted above.
	Further, upon conducting an updated search the Examiner discovered the following references:
	(i) Pub. No.: US 2004/0024707 appears to be the closest, see at least paras. [0007] note “a more flexible, merchant controlled pricing model for such bankcard services”; [0011] note “Merchants are provided with an on-line merchant statement at the end of each month. Within the month end statement, various other internal individual merchant account bankcard processing pricing programs are offered as an alternative choice to the merchant's existing processing program”; [0060] not “[0060] Various rewards may be provided to merchants based upon any of various factors. For example, for merchants in the Traditional category that process above a certain amount, e.g. $10,000 per month for a minimum of six months, are in low risk categories, have charge backs below, for example 0.25%, and pay their monthly bills on time, the merchant receives additional rewards, such as lower surcharges on non-qualified transactions, lower discount rates, and lower transaction fees” – however fails to teach calculation of an incentive fund as now claimed.
	(ii) Pub. No.: 2007/0073618 note [0036] "the timing for release of the funds from the holding account 150 (or the escrow account 450) may vary according to the risk model 

	(iv) Pub. No.: 2007/0250441 see Figs. 1-2, 10B, 11, 12, 14, and their associated disclosure  – however fails to teach calculation of an incentive fund as now claimed.

Accordingly, the above noted newly discovered references also fail to teach “in response to determining the end of the incentive period …” limitation of claim 1 as amended, and “when an end of an incentive period is reached …” limitation of claims 9 and 10 as amended. 
Therefore, the prior art rejection is withdrawn.
Response to Applicant's Remarks/Arguments
5.	Regarding “Claim Rejections - 35 USC § 101” the Examiner has fully considered the Applicant’s remarks/arguments as set forth on pages 5-7 of 12 in the response filed 3/30/2020 which attempt to demonstrate, note  “Applicant submits that, to the extent that the claims are directed to an abstract idea, the claims integrate any such alleged abstract idea into the above described improvements to network-based transactional systems, by providing buyer compensation and improving the quality of goods and services sold via the network transaction platforms. Applicant therefore requests the rejection be withdrawn”, however respectfully finds them unpersuasive.
The Examiner firstly maintains that as determined based on the abstract recitation as present in the claims under step 2A prong one analysis, the claims recite an abstract idea of conducting one or more transactions between a buyer and a seller such that fees can be collected to facilitate claim compensation  and periodic incentive to one or more sellers based on a ratio of collected service fees which is certain methods of organizing human activity.
	Secondly, under step 2A prong two, the Examiner initially notes, what the Applicant describes is a compensation scheme which funds (i) an incentive fund which incentivizes sellers to sell proper goods and (ii) a compensation capital pool of capital funded by a plurality of service fees, each service fee deducted from transactional capital in response to respective network transactions occurring between a buyer and a seller via the network transaction platform – this is an abstract idea in which the additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological and also as the additional elements are recited at a high level of generality, and merely utilized as generic computing tools to execute the abstract idea as “apply it” instructions and also merely confine the abstract idea to a technical environment such as network based communication environment e.g. Internet which is insufficient to integrate the abstract idea into a practical application.
	Lastly, the Applicant is reminded for instance note “Even assuming  that the algorithms claimed are groundbreaking, innovative or even brilliant, the claims are ineligible because their innovation is an innovation in ineligible subject matter because there are nothing but a series of mathematical algorithms based on selected information and the presentation of the results of those algorithms.  Thus, the advance lies entirely in the realm of abstract ideas, with no plausible alleged innovation in the non-abstract application realm.  An advance of this nature is ineligible for patenting  (SAP v. Investpic: Page 2, line 22 through Page 3, line 13). Even if a process of collecting and analyzing information is limited to particular content, or a particular source, that limitations does not make the collection and analysis other than abstract (SAP v. Investpic: Page 10, lines 18-24)” – thus similarly here compensation schemes to setup funds that (i) fund a first fund to incentivize sellers, and (ii) fund a second fund to reassure buyer’s by providing a refund when a claim is initiated by the buyer from the second fund, both of the funds are funded by network transactions (merely confines the idea to a technical environment, e.g. network, which amounts to generally linking the abstract idea to a technical environment, however fails to integrate the abstract idea into a practical application) is certain methods of organizing human activity and claims are ineligible because their innovation is an innovation in ineligible subject matter.
Claim Rejections - 35 USC§ 102” rejection, it is withdrawn due to reason(s) as set forth above, note “Claim Rejections - 35 USC § 102/103 - Reason(s) for Withdrawal”.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN M PATEL whose telephone number is (571)272-6519. The examiner can normally be reached Monday-Friday, 08:30-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DIPEN M PATEL/Examiner, Art Unit 3688